                                   1
                                   2
                                   3
                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                   7    GEORGETTE PURNELL,
                                                                                         Case No. 18-cv-02113 EJD (NC)
                                   8                  Plaintiff,
                                                                                         ORDER ON FRESNO’S OBJECTION
                                   9            v.                                       TO DOCUMENT SUBPOENA
                                  10    CLYDE CHENG and others,                          Re: Dkt. No. 85
                                  11                  Defendants.
Northern District of California




                                  12
 United States District Court




                                  13
                                  14          The Court today heard the City of Fresno’s objection to a document subpoena
                                  15   served by the defendants in this case seeking records for August 30, 2018, regarding
                                  16   Georgette Purnell. The Court determined that under California Penal Code section 13300
                                  17   defendants demonstrated a “compelling need” for production of the requested Fresno
                                  18   documents. The need and relevance of the documents is to probe the damages asserted by
                                  19   plaintiff Purnell in this excessive force case against Sunnyvale police officers.
                                  20          The Court also determined that the privacy interests of the witnesses and officers
                                  21   identified in the Fresno records can be shielded by redactions without harm to the
                                  22   probative use of the documents. It is therefore ordered that Fresno produce directly to the
                                  23   defendants’ counsel in this case the requested documents by January 29, 2020, in a
                                  24   redacted format, without the names and identifying information of officers and witnesses
                                  25   disclosed. Fresno is also asked to file a brief status report with this Court indicating that it
                                  26   has completed the production. If a protective order is desired to further regulate the use
                                  27   and distribution of the Fresno records, any party (including plaintiff Purnell) or Fresno
                                  28   may move by January 29 for entry of a protective order under Fed. R. Civ. P. 26.
                                   1         Plaintiff Purnell did not appear for the hearing today although she was permitted to
                                   2   participate by telephone. Dkt. No. 86.
                                   3         The Court will file the Fresno records under seal for good cause shown. The Court
                                   4   reviewed the records in camera at Fresno’s request.
                                   5         IT IS SO ORDERED.
                                   6
                                   7   Dated: January 15, 2020                  _____________________________________
                                                                                      NATHANAEL M. COUSINS
                                   8                                                  United States Magistrate Judge
                                   9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                  2
